UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2421



TERRENCE MCCRADY,

                                              Plaintiff - Appellant,

          versus


THE TOWN OF WARDENSVILLE; HARDY COUNTY;
WILLIAM D. MOOMAU; DONALD ROTRUCK; DAVID
WARREN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-02-23-3)


Submitted:   February 6, 2003           Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence McCrady, Appellant Pro Se.   Michael Douglas Lorensen,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, Martinsburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence McCrady appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

substantially on the reasoning of the district court.        See McCrady

v. Town of Wardensville, No. CA-02-23-3 (N.D.W. Va. Nov. 7, 2002).

We deny McCrady’s motion for oral argument and his motion to strike

Appellees’ informal brief.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2